                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00574-MOC-DSC

 ERIC PLANT, LLC                                           )
 ERIC PLANT,                                               )
                                                           )
                       Plaintiffs,                         )
                                                           )
 Vs.                                                       )              ORDER
                                                           )
 MICHAEL H. WHITTAKER                                      )
 DAVID BRINE                                               )
 RAPID EPS LIMITED,                                        )
                                                           )
                      Defendants.                          )


       THIS MATTER is before the Court on defendants’ Motion to Dismiss. Having

considered defendants’ motion and reviewed the pleadings, and it appearing that the stay has

dissolved based on Judge Cayer’s resolution of the Motion to Amend, the Court enters the

following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that defendants’ Motion to Dismiss (#2) be

calendared for oral arguments.




                                        Signed: February 11, 2019




                                               -1-
